REVERSE, RENDER, and DISMISS; Opinion Filed October 10, 2018.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01443-CV

                    CITY OF LANCASTER, TEXAS, Appellant
                                     V.
                    DAVID LAFLORE, INDIVIDUALLY AND
         AS NEXT FRIEND OF I.B. AND L.L.L., MINOR CHILDREN, Appellees

                        On Appeal from the County Court at Law No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. CC-16-04888-A

                              MEMORANDUM OPINION
                         Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Lang-Miers
       David LaFlore sued the City of Lancaster after he and his children were injured in a single-

car accident at the intersection of Elm and 6th Streets in Lancaster. LaFlore alleged that as he drove

southbound on Elm Street, he ran over a manhole with a partially dislodged cover. The City filed

a plea to the jurisdiction and motion to dismiss, arguing that governmental immunity barred

LaFlore’s claims. The trial court denied the City’s plea and motion, and the City appeals. The main

issue is whether the partially dislodged manhole cover is a “special defect.” We conclude that it is

not, and we reverse the trial court’s order denying the City’s plea to the jurisdiction and render

judgment dismissing LaFlore’s claims for lack of subject-matter jurisdiction.
                                          BACKGROUND

       LaFlore was driving on Elm Street when he struck a partially dislodged manhole cover and

lost control of his car. His children I.B. and L.L.L. were passengers in the car. The car made “a

360 degree spin” and hit a tree. LaFlore and his children were injured. LaFlore sued the City

seeking damages for medical expenses, physical pain and suffering, physical impairment, loss of

earnings, and property damage. The City answered and filed a plea to the jurisdiction, arguing that

(1) the partially dislodged manhole cover was not a “special defect”; and (2) the City had no

knowledge of the condition at the time of LaFlore’s accident.

       The City filed three affidavits in support of its plea. A police report from LaFlore’s accident

and photographs of the manhole cover and the roadway were attached to the affidavit of the City’s

Secretary and custodian of records. The police report includes the officer’s “narrative opinion of

what happened”:

       Operator of Unit #1 [LaFlore] stated he was south bound in the 600 block of N.
       Elm St. Operator stated that manhole cover in the middle of the intersection was
       dislodged and sticking up. Operator advised he struck the manhole cover and lost
       control of his vehicle striking a row of hedges.

       Wayne McCurley, an employee of the City’s Water/Wastewater Department, also provided

an affidavit. McCurley stated that as part of his job, he maintains, inspects, and replaces manholes

and their covers within the City. He explained that:

              He has personal knowledge of the layout and general conditions of the intersection
               at North Elm Street and 6th Street in the City;

              “There is a manhole located in the center of the [i]ntersection along the center strip
               of North Elm Street between two opposing lanes of traffic”;

              The manhole is round and measures approximately two feet wide in diameter;

              The posted speed limit for both north and southbound lanes of North Elm Street
               through and around the intersection with 6th Street is 30 miles per hour;

              He inspected the scene of LaFlore’s accident on September 25, 2014;


                                                –2–
              During his inspection, the manhole cover was found on the front porch of a building
               located south of the intersection;

              He “observed drag marks in the pavement of the road headed south down North
               Elm Street and towards the location where [he] found the [m]anhole cover and
               where [LaFlore’s] car stopped” after the accident;

              The three pictures attached to his affidavit are “accurate portrayals of the scene” as
               he found it after replacing the manhole cover; and

              “Prior to being dispatched in response to a missing manhole cover at the
               [i]ntersection on September 25, 2014, I had no knowledge of any damage done to
               the [m]anhole or to its cover and had no knowledge that the [m]anhole cover was
               missing or dislodged.”

       Andrew Waits, the Superintendent of the City’s Water/Wastewater Department, submitted

the third affidavit in support of the City’s plea. Waits stated that:

              He supervises the activities of the Water/Wastewater Department, including the
               maintenance, inspection, and replacement of manholes and their covers within the
               City;

              He monitors and receives reports, calls, or other notices of damage to manholes in
               the City and the damage or theft of manhole covers in the City;

              As part of its responsibilities, the Department maintains the manhole covers in the
               City’s water and sewer systems. This maintenance includes replacing damaged or
               missing manhole covers;

              He has personal knowledge of the layout and general conditions of the intersection
               of North Elm and 6th Street;

              There is a manhole in the center of the intersection along the center strip of North
               Elm Street between two opposing lanes of traffic;

              The manhole is round and approximately two feet wide in diameter;

              The posted speed limit for both north and southbound lanes of North Elm Street
               through and around the intersection with 6th Street is 30 miles per hour;

              The Department was called to respond to a missing manhole cover at the
               intersection on September 25, 2014, and McCurley was dispatched;

              Prior to the September 25, 2014 notice, the City had “received no reports, calls, or
               other notices that the [m]anhole’s cover was missing, dislodged, or defective in any
               way,” or “of any accident caused by or related to the [m]anhole or its cover.”

       After a hearing, the trial court denied the City’s plea and motion. This appeal followed.
                                                  –3–
                          APPLICABLE LAW AND STANDARD OF REVIEW

       Governmental immunity protects political subdivisions of the State, including cities, from

lawsuits for money damages unless immunity has been waived. Reata Constr. Corp. v. City of

Dallas, 197 S.W.3d 371, 374 (Tex. 2006) (op. on reh’g). The Texas Tort Claims Act (“TTCA”)

provides a limited waiver of governmental immunity for “personal injury and death so caused by

a condition or use of tangible personal or real property if the governmental unit would, were it a

private person, be liable to the claimant according to Texas law.” TEX. CIV. PRAC. & REM. CODE

ANN. § 101.021(2) (West, Westlaw through 2017 1st C. Sess.).

       The TTCA imposes different standards of care depending on whether the condition is a

premise defect or a special defect. TTCA § 101.022. If a claim arises from a premise defect, “the

governmental unit owes to the claimant only the duty that a private person owes to a licensee on

private property.” Id. § 101.022(a). “That duty requires the City to not injure a licensee by willful,

wanton or grossly negligent conduct; the City must use ordinary care to warn a licensee, or to make

reasonably safe a dangerous condition of which the City is aware . . . and the licensee is not.” City

of Austin v. Rangel, 184 S.W.3d 377, 383 (Tex. App.—Austin 2006, no pet.).

       If the condition is a special defect, the governmental unit owes the duty that a private person

owes to an invitee. See TTCA § 101.022(b) (“The limitation of duty in this section does not apply

to the duty to warn of special defects such as excavations or obstructions on highways, roads, or

streets . . . .”); Univ. of Tex. at Austin v. Hayes, 327 S.W.3d 113, 116 (Tex. 2010) (per curiam) (if

condition is special defect, TTCA applies same duty of care as to invitee). “With respect to an

invitee, the City owes a higher duty to use ordinary care to reduce or eliminate an unreasonable

risk of harm created by a premises condition of which the City is or reasonably should be aware.”

Rangel, 184 S.W.3d at 383.




                                                 –4–
        Whether a condition is a special defect is a question of law that we review de novo. Tex.

Dep’t of Transp. v. Perches, 388 S.W.3d 652, 655 (Tex. 2012) (per curiam). The TTCA does not

define “special defect,” but “likens it to conditions ‘such as excavations or obstructions on

highways, roads, or streets.’” Hayes, 327 S.W.3d at 116 (quoting TTCA § 101.022(b)). “A

condition must therefore be in the same class as an excavation or obstruction on a roadway to

constitute a special defect.” Perches, 388 S.W.3d at 655. “‘[T]he class of special defects

contemplated by the statute is narrow.’” Id. (quoting Hayes, 327 S.W.3d at 116). As the supreme

court has explained,

        The [TTCA] does not define “special defect,” and so, “[u]nder the ejusdem generis
        rule, we are to construe ‘special defect’ to include those defects of the same kind or
        class as the ones expressly mentioned”—that is, excavations and obstructions on
        roadways. Cnty. of Harris v. Eaton, 573 S.W.2d 177, 179 (Tex. 1978). Webster’s
        defines an excavation as a cavity and an obstruction as an impediment or a
        hindrance, WEBSTER’S THIRD NEW INT’L DICTIONARY 791, 1559 (1981), but not
        every hole or hindrance is special; otherwise, the statutory limitation on the
        government’s duty would amount to little. We have described the class of
        conditions intended by the statute as those which, because of their size or “some
        unusual quality outside the ordinary course of events,” City of Dallas v. Reed, 258
S.W.3d 620, 622 (Tex. 2008) (per curiam), pose “‘an unexpected and unusual
        danger to ordinary users of roadways.’” Texas Dep’t of Transp. v. York, 284 S.W.3d
844, 847 (Tex. 2009) (per curiam) (quoting [State Dep’t of Highways v.] Payne,
        838 S.W.2d [235,] 238 [(Tex. 1992)]).

Reyes v. City of Laredo, 335 S.W.3d 605, 607 (Tex. 2010) (per curiam).

        When a plea to the jurisdiction challenges the existence of jurisdictional facts, the trial

court must review the relevant evidence to determine whether a fact issue exists. Hayes, 327
S.W.3d at 116 (citing Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex.

2004)). The plaintiff bears the burden to allege facts demonstrating jurisdiction, and we construe

the pleadings liberally in the plaintiff’s favor. Id. If the evidence raises a fact question on

jurisdiction, the trial court cannot grant the plea, and the issue must be resolved by the trier of fact.

Id. On the other hand, if the evidence is undisputed or fails to raise a fact question, the trial court



                                                  –5–
must rule on the plea as a matter of law. Id. We review de novo a trial court’s ruling on a plea to

the jurisdiction. Miranda, 133 S.W.3d at 228.

                                            DISCUSSION

A. Special Defect

       In its first issue, the City contends the trial court erred by concluding that a partially

dislodged manhole cover was a special defect when it did not prevent the ordinary use of a driver’s

lane of traffic. Citing City of Denton v. Paper, 376 S.W.3d 762, 765 (Tex. 2012) (per curiam), the

City argues that because the manhole was limited in its width and a driver could avoid it without

leaving the roadway, a manhole with a partially dislodged cover is not in the same class as an

excavation or obstruction on a roadway. In that case, a bicyclist was injured when her bicycle’s

front wheel encountered a depression or sunken area in the roadway a few inches deep where the

city had installed a sewer tap. Id. at 763–64. The bicyclist was pitched over the handlebars, landing

on her chin and breaking several teeth. Id. at 764. The court explained that to determine whether a

special defect exists, “‘the central inquiry is whether the condition is of the same kind or falls

within the same class as an excavation or obstruction.’” Id. at 765 (quoting Tex. Dep’t of Transp.

v. York, 284 S.W.3d 844, 847 (Tex. 2009) (per curiam)). There are “several helpful characteristics”

in “determining whether a particular condition is like an excavation or obstruction and therefore a

special defect,” including:

       (1) the size of the condition; (2) whether the condition unexpectedly and physically
       impairs an ordinary user’s ability to travel on the road; (3) whether the condition
       presents some unusual quality apart from the ordinary course of events; and
       (4) whether the condition presents an unexpected and unusual danger.

Id. The court concluded that “the sunken area or pot hole here, ranging from two inches to a few

inches more at its deepest point and located in the center of one lane of traffic is not the excavation

or obstruction contemplated by the statute.” Id. at 765–66. The sunken area “did not physically

impair Paper’s ability to travel.” Id. at 766. And “the sunken area could have been avoided without
                                                 –6–
leaving the roadway or entering the opposing lane.” Id. The court contrasted the “abnormally large

hole in the road” found to be a special defect in County of Harris v. Eaton, 573 S.W.2d 177 (Tex.

1978):

         Eaton involved an abnormally large hole in the road. This hole varied from six to
         ten inches in depth and was four- to nine-feet wide, extending over ninety percent
         of the width of the highway. Eaton, 573 S.W.2d at 178. Indeed, we commented that
         the condition “reached the proportions of a ditch across the highway.” Id. at 179.
         We further observed that “one could not stay on the pavement and miss it,”
         implicating another special-defect consideration—the condition unexpectedly and
         physically impaired the vehicle’s ability to travel on the roadway. Id. Upon
         encountering the “ditch” in Eaton, the vehicle flipped coming to a rest on its roof.
         Id. at 178.

Paper, 376 S.W.3d at 766.

         LaFlore, in turn, relies on Rangel to support his contention that the partially dislodged

manhole cover was a special defect. Rangel, a pedestrian attending a festival in downtown Austin,

came to a blocked street. Rangel, 184 S.W.3d at 380. A uniformed police officer directed Rangel

to a sidewalk. Id. Rangel stepped into an uncovered water meter box on the sidewalk. Id. She had

not noticed the hole and did not see any warning signs in the area. Id. She suffered knee and ankle

injuries that required surgery. Id. In concluding the uncovered box was a special defect, the court

reasoned:

         [T]he plea to the jurisdiction evidence shows that the uncovered meter box on the
         sidewalk was an eleven inch opening that was located approximately twenty feet
         from the curb and two feet from the building adjacent to the sidewalk. There is no
         evidence of who removed the meter’s lid or for how long it had been missing before
         Rangel was injured.

         A normal user of the roadway in this situation would be a pedestrian on the
         sidewalk, as Rangel was at the time she stepped into the open meter box. An
         average pedestrian would not expect to encounter a hole of this size on a downtown
         public sidewalk. Consequently, we hold that the uncovered meter box was a special
         defect of the kind and class covered by the [TTCA] and that it posed an unexpected
         and unusual danger to ordinary users of the sidewalk.

Id. at 384. LaFlore relies on Rangel in support of his argument that an “uncovered and/or dislodged

manhole cover in the middle of the street or roadway is . . . recognized by law as a ‘special defect.’”

                                                 –7–
       Neither party refers us to a special or premise defect case involving a missing or dislodged

manhole cover and a plaintiff driving an automobile. There are numerous cases, like Rangel, where

a pedestrian has been injured by falling into an uncovered or defectively-covered manhole, or like

Paper, where a plaintiff encountered a manhole while riding a bicycle or motorcycle. In these

cases, several courts have concluded that uncovered or defectively-covered manholes are “special

defects.” See, e.g., City of Houston v. Kiju Jo, 359 S.W.3d 895, 901 n.7 (Tex. App.—Houston

[14th Dist.] 2012, no pet.) (collecting cases). Other courts have concluded that they are not. See,

e.g., City of Arlington v. S.C., No. 02-17-00002-CV, 2017 WL 3910992, at *3–5 (Tex. App.—Fort

Worth Sept. 7, 2017, no pet.) (mem. op.) (collecting cases involving defectively-covered holes).

We have concluded that a pothole ten feet wide and five to six inches deep, extending the width

of one traffic lane, was a special defect. City of Weston v. Gaudette, 287 S.W.3d 832, 838–39 (Tex.

App.—Dallas 2009, no pet.) (injury to motorcyclist). But an open manhole in a grassy area near a

public sidewalk, in which a pedestrian was injured, was not. Purvis v. City of Dallas, No. 05-00-

01062-CV, 2001 WL 717839, at *2–3 (Tex. App.—Dallas June 27, 2001, no pet.) (not designated

for publication). Although the question is one of law, courts consider each case’s “unique facts”

in determining whether the alleged condition is of the same kind or class as an excavation or

roadway obstruction. See Denton Cty. v. Beynon, 283 S.W.3d 329, 331–32 & n.15 (Tex. 2009).

Nonetheless, the statutory definition of “special defect” is narrow, and the supreme court has

“decline[d] to expand the statutory definition beyond its terms.” Id. at 330, 333.

       “[N]ot every hole or hindrance is special.” Reyes, 335 S.W.3d at 607. A sister court recently

concluded that a missized manhole cover in a city sidewalk was not a special defect. City of

Arlington, 2017 WL 3910992, at *5. In that case, the manhole cover rotated vertically when the

plaintiff stepped on it. Id. at *1. The plaintiff slipped straight down onto the cover’s upright edge

and was seriously injured. Id. The court cited the supreme court’s directive that “‘we are to

                                                –8–
construe ‘special defect’ to include those defects of the same kind or class’ as excavations or

obstructions.” Id. at *2 (quoting Eaton, 573 S.W.2d at 179). The court then discussed cases which

“tacitly accepted that a defective cover over a hole satisfies the excavation ‘class or kind’ test.” Id.

at *3–4. In those cases, however, the courts held there was no “special defect” because the

condition was too far away from the roadway for ordinary users to encounter it. See id. at *4. The

court contrasted those cases with its own decision in Peterson v. City of Fort Worth, 966 S.W.2d
773 (Tex. App.—Fort Worth 1998, no pet.). City of Arlington, 2017 WL 3910992, at *5. The court

described its reasoning in Peterson:

       [W]e held that a broken steel plate over part of a shallow drainage channel running
       beneath a city sidewalk was not a special defect. [Peterson, 966 S.W.2d at 774,
       776]. There, we rejected the plaintiff’s invitation to “bootstrap an otherwise basic
       premise defect, the cracked steel plate, with the deliberately created, permanent,
       and otherwise nondefective channel in order to find that the entire condition
       amounts to an excavation special defect.” Id. at 776. Elaborating, we noted that the
       “real defect at issue” was the broken plate, “not the channel,” which was itself
       “permanent in nature and not of some unusual or unexpected character.” Id.

City of Arlington, 2017 WL 3910992, at *5. Relying on Peterson, and noting that “[e]ven though

the manhole cover here certainly seems to meet the proximity test and, on the day of [the

plaintiff’s] accident, was a danger certainly to hypothetical ordinary users,” the court concluded,

“our precedent and the supreme court’s clear direction to construe the [TTCA] narrowly require

us to hold that the manhole cover was not a special defect.” Id. (footnote omitted). And following

City of Arlington, the court held that a “broken, defective, and/or improperly secured” manhole

cover that injured a pedestrian was not a special defect. City of Bedford v. Smith, No. 02-16-00436-

CV, 2017 WL 4542858, at *3 (Tex. App.—Fort Worth Oct. 12, 2017, no pet.) (mem. op.).

       Similarly here, the partially dislodged manhole cover is not of the same class as an

excavation or obstruction. See Paper, 376 S.W.3d at 764. The manhole, two feet in diameter, is in

the center of the road, “along the center strip” between two opposing lanes of traffic. In contrast,

the pothole we determined to be a special defect in Gaudette covered the entire width of the traffic
                                                 –9–
lane, was approximately ten feet in diameter, and was five to six inches deep. See Gaudette, 287
S.W.2d at 839. And in Eaton, the hole in the road varied from six to ten inches in depth and was

four to nine feet wide, extending over ninety percent of the width of the highway. See Eaton, 573
S.W.2d at 178. A driver could not stay on the pavement and miss the hole. Id.

       In his response to the City’s plea to the jurisdiction, LaFlore argued that “the manhole

before this Court is not a pot-hole like condition, but rather a deep hole in the middle of a small

rural two-lane road with poorly marked centerlines.” In addition, the manhole’s cover was

“protruding” in the middle of the roadway. LaFlore also argued that in order for him to avoid “a

protruding manhole cover and deep manhole in the middle of the road before this Court, his choices

would be to either risk running off of the rural road with no shoulder or swerve into oncoming

traffic.” But the two-foot-wide manhole with its protruding cover was along the center strip of the

road, not in the middle of LaFlore’s lane or preventing him from following the “normal course of

travel” on the road. See Hayes, 327 S.W.3d at 116 (quoting Beynon, 283 S.W.3d at 332) (bicyclist

was not in “normal course of travel” when he traveled beyond barricade erected to alert travelers

of closed roadway). And a manhole with a protruding cover, a “pot-hole-like condition,” does not

“present[ ] some unusual quality apart from the ordinary course of events.” See Paper, 376 S.W.3d

at 765–66. “Such irregularities in the roadway unfortunately are to be expected. Typically, they

will not present an unusual danger to the traveler.” Id. at 766.

       Like our sister court, we conclude that “[e]ven though the manhole cover here certainly

seems to meet the proximity test and, on the day of [LaFlore’s] accident, was a danger certainly to

hypothetical ordinary users, our precedent and the supreme court’s clear direction to construe the

[TTCA] narrowly require us to hold that the manhole cover was not a special defect.” City of

Arlington, 2017 WL 3910992, at *5 (footnote omitted). We sustain the City’s first issue.




                                                –10–
B. City’s Actual Knowledge

       In its second issue, the City contends the trial court erred by denying its plea to the

jurisdiction because “the record demonstrates the City lacked actual knowledge of a premises

defect.” The City’s argument is premised on its contention that the partially dislodged manhole

cover is a premises defect, for which it must establish only lack of actual knowledge, rather than a

special defect, for which it must establish that it did not know and should not have known of the

condition. See Reyes, 335 S.W.3d at 606–08 (comparing knowledge standards for premise and

special defects under TTCA). We have concluded that the partially dislodged manhole cover is not

a special defect. Consequently, the City was required to establish only that it did not have actual

knowledge of the condition. See Hayes, 327 S.W.3d at 117 (for premises defect claim, plaintiff

must show that landowner had actual knowledge of dangerous condition at the time of plaintiff’s

accident).

       There is no evidence that at the time of LaFlore’s accident, the City knew that the manhole

cover had become partially dislodged. See id. The City submitted evidence that the Department

maintains the manhole covers in the City, including replacing damaged or missing manhole covers.

The Department also monitors and receives reports, calls, or other notices of damage to manholes

in the City and of damage or theft of manhole covers in the City. The Department was called to

respond to a missing manhole cover at the intersection in question after LaFlore’s accident, but

prior to the accident, the City had “received no reports, calls, or other notices that the [m]anhole’s

cover was missing, dislodged, or defective in any way,” or “of any accident caused by or related

to the [m]anhole or its cover.” The City replaced the manhole cover after the accident, and then

took photographs of the cover. The photographs show that the cover was not damaged or broken

and, after replacement, appeared to be flat against the street’s surface. LaFlore did not controvert

this evidence to raise a fact issue about the City’s actual knowledge of the premises defect. See

                                                –11–
Hayes, 327 S.W.3d at 117–18 (where no evidence showing university had actual knowledge of

dangerous condition at time of accident, plaintiff failed to establish premises defect claim); see

also Rangel, 184 S.W.3d at 385 (under higher standard for special defect, no fact issue of city’s

knowledge of special defect where no evidence about “how long the meter’s lid had been missing,

or who or what caused it to go missing”). We sustain the City’s second issue.

C. Property Damage Claims

       In its third issue, the City argues that it has not waived immunity from LaFlore’s claims

for property damage. The TTCA provides that a governmental unit is liable for property damage

proximately caused by the wrongful act, omission, or negligence of an employee acting within his

scope of employment if the property damage “arises from the operation or use of a motor-driven

vehicle or motor-driven equipment” and “the employee would be personally liable to the claimant

according to Texas law.” TEX. CIV. PRAC. & REM. CODE ANN. § 101.021(1) (West, Westlaw

through 2017 1st C. Sess.).

       In Dalon v. City of DeSoto, 852 S.W.2d 530, 536 (Tex. App.—Dallas 1992, writ denied),

we explained that a city does not waive immunity from claims for property damage unless the

damage is caused by the negligent act or omission of a city employee and arises from the operation

of motor-driven equipment. Further, “a nexus must exist between the plaintiff’s property damage

and the use of the motor vehicle” before immunity is waived. Dallas, Garland & Ne. R.R. v. Hunt

Cty., 195 S.W.3d 818, 823 (Tex. App.—Dallas 2006, no pet.). LaFlore did not plead that property

damage arose from the City’s operation of a motor-driven vehicle or equipment. Consequently,

we sustain the City’s third issue.




                                              –12–
                                          CONCLUSION

       We reverse the trial court’s order denying the City’s plea to the jurisdiction and render

judgment dismissing LaFlore’s claims against the City for lack of subject matter jurisdiction.




                                                  /Elizabeth Lang-Miers/
                                                  ELIZABETH LANG-MIERS
                                                  JUSTICE


171443F.P05




                                              –13–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CITY OF LANCASTER, TEXAS,                         On Appeal from the County Court at Law
 Appellant                                         No. 1, Dallas County, Texas
                                                   Trial Court Cause No. CC-16-04888-A.
 No. 05-17-01443-CV         V.                     Opinion delivered by Justice Lang-Miers;
                                                   Justices Bridges and Francis, participating.
 DAVID LAFLORE, INDIVIDUALLY
 AND AS NEXT FRIEND OF I.B. AND
 L.L.L., MINOR CHILDREN, Appellees

        In accordance with this Court’s opinion of this date, the trial court’s “Order Denying
Defendant City of Lancaster’s Plea to the Jurisdiction and Motion to Dismiss” is REVERSED
and judgment is RENDERED that the claims of David LaFlore, Individually and as Next Friend
of I.B. and L.L.L., Minor Children, are DISMISSED for lack of subject matter jurisdiction.

       It is ORDERED that City of Lancaster, Texas recover its costs of this appeal from David
LaFlore, Individually and as Next Friend of I.B. and L.L.L., Minor Children.


Judgment entered this 10th day of October, 2018.




                                            –14–